                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                UNITED STATES DISTRICT COURT
                                   8                           NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                         JOSE ARCENIO CUELLAR,
                                  10                                                    Case No. 18-cv-06327-RS (PR)
                                                       Plaintiff,
                                  11
                                                v.                                      ORDER OF DISMISSAL
                                  12
Northern District of California
 United States District Court




                                         USA GOVERNMENT,
                                  13
                                                       Defendant.
                                  14

                                  15

                                  16          Plaintiff has not complied with the Court’s order to file a (i) complete application to
                                  17   proceed in forma pauperis (IFP), or (ii) pay the $400.00 filing fee. Accordingly, this
                                  18   federal civil rights action is DISMISSED (without prejudice) for failing to comply with the
                                  19   Court’s orders and for failing to prosecute, see Federal Rule of Civil Procedure 41(b).
                                  20   Because this dismissal is without prejudice, plaintiff may move to reopen the action. Any
                                  21   such motion must contain a complete IFP application, or full payment for the $400.00
                                  22   filing fee. The Clerk shall enter judgment in favor of defendant, and close the file.
                                  23          IT IS SO ORDERED.
                                  24                   27 2018
                                       Dated: November ___,
                                                                                         _________________________
                                  25
                                                                                             RICHARD SEEBORG
                                  26                                                       United States District Judge
                                  27

                                  28
